Citation Nr: 0716351	
Decision Date: 06/01/07    Archive Date: 06/18/07

DOCKET NO.  93-17 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for pes 
planus.

2.  Entitlement to service connection for coronary artery 
disease.

3.  Entitlement to service connection for hypertension.

4.   Entitlement to service connection for gout.

5.  Entitlement to service connection for depression.

6.  Entitlement to service connection for degenerative joint 
disease of the lumbar spine.

7.  Entitlement to service connection for degenerative joint 
disease of the right knee.

8.  Entitlement to service connection for degenerative joint 
disease of the left knee.

9.  Entitlement to a compensable rating for a conversion 
disorder.

10.  Entitlement to an increased rating for tinea pedis with 
tinea unguium of the great toe toenails, currently evaluated 
as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from June 1944 to January 
1945.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin which, among other things, denied a 
claim for a compensable rating for a conversion disorder.  

This matter is also before the Board on appeal from a March 
2005 rating decision that denied an application to reopen a 
claim of entitlement to service connection for pes planus; 
denied entitlement to service connection for coronary artery 
disease, hypertension, gout, depression, and degenerative 
joint disease of the lumbar spine, right knee, and left knee; 
as well as denied a rating in excess of 30 percent for tinea 
pedis with tinea unguium of the great toe toenails.

As to entitlement to a compensable rating for a conversion 
disorder, this issue was most recently before the Board in 
May 2006 and its long procedural history can be found in that 
Board decision.  Following the May 2006 Board decision, which 
denied the claim, the veteran appealed to the United States 
Court of Appeals for Veterans Claims (Court).  In an October 
2006 Order the Court, pursuant to the veteran's 
representative and VA General Counsel joint motion, vacated 
the Board's May 2006 decision and remanded the appeal to the 
Board for further action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As to entitlement to a compensable rating for a conversion 
disorder, the Court remanded the appeal to the Board in 
October 2006, in substance, because VA failed to follow-up 
with the veteran after it decided that it could not request 
the treatment records identified by him in VA Forms 21-4124, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs, received by the RO in 
November and December 2004 because they did not list, in all 
cases, the disease for which the veteran was treated or the 
dates of treatment.  See 38 U.S.C.A. § 5103A(b) (West 2002).  

Accordingly, a remand is required for the RO to request new 
VA Forms 21-4124, Authorization and Consent to Release 
Information to the Department of Veterans Affairs, for the 
records in question (i.e., private treatment records from 
Sinai Samaritan Hospital, St. Luke's Hospital, St. Michaels 
Hospital, and St. Josephs Regional Medical Center) and for VA 
to thereafter attempt to obtain and associate theses records 
with the claims files.  Id.

Likewise, as to all the issues on appeal, the Board notes 
that the veteran notified VA in November 2004 that he also 
received treatment at the Jackson, Milwaukee, Memphis, and 
Alexandria VA Medical Center.  Moreover, in February 2005, 
the veteran's wife notified VA that he also received 
treatment from, among others, Weisfeldt Rothman Clinic, 
Northwest General Hospital, St. Mary's, West Allis Memorial, 
Madison General Hospital, Dr. John Daily, Dr. VAnruyswk, Dr. 
Rembert, and Dr. Poweres.  However, while a review of the 
record on appeal shows voluminous records of his from the 
Milwaukee VA Medical Center as well as some records of his 
from St. Josephs, St. Michaels Hospital, Samuel Bryan, M.D., 
and E.E. Busby, M.D., it does not disclose all of his post-
January 1945 treatment records from all of the above 
locations.  Therefore, a remand to request these records is 
also required.  Id; Also see Bell v. Derwinski, 
2 Vet. App. 611 (1992). 

Similarly, on remand, VA should contact the veteran's 
representative and ask that she re-file with VA copies of the 
VA treatment records she reported were attached to her 
November 2006 letter to the Board because such records are 
not found in the claims files.  Id. 

As to the application to reopen the claim of entitlement to 
service connection for pes planus, the Court in Kent v. 
Nicholson, 20 Vet. App. 1 (2006), held that the terms "new" 
and "material" have specific, technical meanings that are 
not commonly known to VA claimants.  Because these 
requirements define particular types of evidence, when 
providing the notice required by the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented.  

This notice obligation does not modify the requirement that 
VA must provide a claimant notice of what is required to 
substantiate each element of a service-connection claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In other 
words, VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant.

Moreover, in order to satisfy the legislative intent 
underlying the VCAA notice requirement to provide claimants 
with a meaningful opportunity to participate in the 
adjudication of their claims, Kent, supra, holds that the 
VCAA requires, in the context of a claim to reopen, that the 
RO look at the specific bases for the denial in the prior 
decision and to respond with a notice letter that describes 
what evidence would be necessary to substantiate that 
specific element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  

Therefore, the question of what constitutes material evidence 
to reopen a claim for service connection depends on the basis 
on which the prior claim was denied.  The basis for the 
denial in the prior decision is determined from the face of 
that decision.  Accordingly, further development is necessary 
to comply with the notice provisions of 38 U.S.C.A. §§ 5103, 
5108 (West 2002) and 38 C.F.R. § 3.156 (2006), as defined by 
Kent, supra. 

Lastly, as to the claims for increased ratings for a 
conversion disorder and tinea pedis with tinea unguium of the 
great toe toenails, given the evidentiary development ordered 
above, on remand, the veteran should also be provided with 
new VA examinations which takes into account this evidence.  
Id; Also see Green v. Derwinski, 1 Vet. App. 121 (1991) (VA's 
duty to assist includes conducting a thorough and 
contemporaneous examination of the veteran that takes into 
account the records of prior examinations and treatment). 

Accordingly, the appeal is REMANDED to the RO/AMC for the 
following actions:

1.  The RO/AMC should send the veteran 
updated VCAA notice under 38 U.S.C.A. 
§ 5103(a).  As to the application to 
reopen, the notice must include an 
explanation as to what specifically 
constitutes new and material evidence in 
this particular case in light of the 
basis on which the July 1995 Board 
decision most recently denied the 
application to reopen the claim of 
entitlement to service connection for pes 
planus.  The correspondence must further 
provide notice to the veteran of the 
evidence and information necessary to 
establish entitlement to service 
connection in a manner consistent with 
Kent, supra.  The appellant should 
specifically be invited to submit any 
additional pertinent evidence that he has 
in his possession as to all of his 
claims.

2.  The RO/AMC should contact the 
veteran's representative and ask that she 
re-file with VA copies of the VA 
treatment records she reported were 
attached to her November 2006 letter to 
the Board because such records are not 
found in the claims files.  

3.  The RO/AMC should contact the veteran 
and ask that he complete to the extent 
possible VA Forms 21-4124, Authorization 
and Consent to Release Information to the 
Department of Veterans Affairs, in favor 
of the following healthcare providers: 
Sinai Samaritan Hospital, St. Luke's 
Hospital, St. Michaels Hospital, St. 
Josephs Regional Medical Center, 
Weisfeldt Rothman Clinic, Northwest 
General Hospital, St. Mary's, West Allis 
Memorial, Madison General Hospital, Dr. 
John Daily, Dr. VAnruyswk, Dr. Rembert, 
and Dr. Poweres.

4.  After obtaining the authorizations, 
the RO/AMC should obtain and associate 
with the record all of the veteran's 
post-January 1945 treatment records that 
have not already been associated with the 
claims files from all identified 
healthcare providers including those from 
the following locations: Sinai Samaritan 
Hospital, St. Luke's Hospital, St. 
Michaels Hospital, St. Josephs Regional 
Medical Center, Weisfeldt Rothman Clinic, 
Northwest General Hospital, St. Mary's, 
West Allis Memorial, Madison General 
Hospital, Dr. John Daily, Dr. VAnruyswk, 
Dr. Rembert, and Dr. Poweres as well as 
from the VA Medical Centers in Jackson, 
Milwaukee, Memphis, and Alexandria.  
Efforts to obtain the requested records 
should be ended only if it is concluded 
that the records sought do not exist or 
that further efforts to obtain those 
records would be futile.  If any record 
cannot be located or no such records 
exist, the veteran should be notified in 
writing.  All actions to obtain the 
requested records should be documented 
fully in the claims files.

5.   As to entitlement to a compensable 
rating for a conversion disorder, after 
undertaking the above development to the 
extent possible, the RO/AMC should make 
arrangements with an appropriate VA 
medical facility for the veteran to be 
afforded a psychiatric examination.  The 
claims folders are to be provided to the 
physician for review in conjunction with 
the examination.  All indicated tests and 
studies deemed appropriate by the 
examiner, must be accomplished and all 
clinical findings should be reported in 
detail.  Thereafter, in accordance with 
the old and new AMIE worksheet for rating 
conversion disorders, the examiner is to 
provide a detailed review of the 
veteran's history, current complaints, 
and the nature and extent of the 
conversion disorder.  The relationship, 
if any, between the service-connected 
conversion reaction and any current 
chronic psychiatric pathology should be 
discussed.

6.  As to entitlement to an increased 
rating for tinea pedis with tinea unguium 
of the great toe toenails, after 
undertaking the above development to the 
extent possible, the RO/AMC should make 
arrangements with an appropriate VA 
medical facility for the veteran to be 
afforded a dermatological examination.  
The claims folders are to be provided to 
the physician for review in conjunction 
with the examination.  All indicated 
tests and studies deemed appropriate by 
the examiner must be accomplished and all 
clinical findings should be reported in 
detail.  Thereafter, in accordance with 
the old and new AMIE worksheet for rating 
skin disabilities, the examiner is to 
provide a detailed review of the 
veteran's history, current complaints, 
and the nature and extent of the tinea 
pedis with tinea unguium of the great toe 
toenails.  

7.  If, while in remand status, 
additional evidence or information 
received triggers a need for still 
further development or assistance under 
the VCAA, such as providing the veteran 
with updated notice of what evidence has 
been received and not received by VA, as 
well as who has the duty to request 
evidence, then such development must be 
undertaken by VA in accordance with the 
Court's holdings in Kent, supra and 
Dingess, supra.  38 U.S.C.A. §§ 5100, 
5103, 5103A; 38 C.F.R. § 3.159.

8.  Then, after completion of any other 
notice or development indicated by the 
state of the record, with consideration 
of all evidence added to the record 
subsequent to the most recent 
supplemental statement of the case 
(SSOC), the RO/AMC must readjudicate the 
veteran's claims.  If any of the claims 
remain denied, the RO/AMC should issue an 
appropriate SSOC and provide the veteran 
an opportunity to respond.  Among other 
thing, the SSOC should include notice of 
the recent amendments to 38 C.F.R. 
§ 3.310 (2006).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


